Citation Nr: 1518650	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  12-29 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1943 to February 1946.  He died in September 2009 and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.  The RO subsequently denied what it termed reopening of the claim, but indicated in the September 2012 statement of the case that the claim had in fact remained pending and was being denied on the merits.

In March 2015, the appellant and her daughter testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in September 2009.

2.  The death certificate lists the immediate and only cause of death as pancreatic cancer.

3.  At the time of his death, the Veteran was in receipt of service connection for left thigh gunshot wound residuals with loss of muscle tissue, rated 10 percent; right thigh scar, rated noncompensable; and loss of use of both feet secondary to the left thigh gunshot wound residuals, rated 100 percent.

4.  The evidence is at least evenly balanced as to whether the Veteran's left thigh gunshot wound residuals including loss of use of both feet contributed substantially and materially to his death establishing a causal connection.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the appellant, service-connected disability was a contributory cause of death.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.312 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1).  
In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

The immediate and only cause of death listed on the death certificate was pancreatic cancer, for which the Veteran was not in receipt of service connection.  There is no evidence or argument that service-connected disability was the immediate cause of death.  The appellant argues that the Veteran's service-connected gunshot wound residuals, including the loss of use of his feet that was secondary thereto, contributed to his death by causing a significant decline in his general physical health and compromising his immune system.  There are multiple medical opinions on this question.

In an October 2009 letter, Dr. "D.R." noted the Veteran's multiple medical disorders including lower extremity paresis, and indicated that these contributed to the Veteran's death.  In a February 2014 letter, Dr. "L.L." wrote that he did not agree with the implication in the death certificate that pancreatic cancer was the sole cause of death.  He reasoned that the Veteran's gunshot wound, which ultimately rendered him non-ambulatory and confined him to his bed, contributed to his death by compromising his immune system and leading to multiple other disorders that eventually led to his death.  In contrast, in February 2014, a  VA physician concluded that it was not likely that the Veteran's death from pancreatic cancer was secondary to remote gunshot wound to the thigh or loss of use of feet.  His rationale was that there is no relationship between a gunshot wound to the thigh and pancreatic cancer 70 years later.  He indicated that he considered the private physicians' opinions but that there was no rationale given for a relationship between pancreatic cancer and the gunshot wound.

Each of the physicians explained the reasons for their conclusions and their opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The VA physician said that the private physicians offered no rationale but in fact they both reasoned that the gunshot wound residuals in particular the lack of ambulation due to loss of use of the feet, which was secondary to the gunshot wound, contributed to the Veteran's death by causing a general physical decline and consequent compromise of the Veteran's immune system.  The medical opinions both for and against a substantial and material relationship between the Veteran's service-connected disability and his death are thus at least evenly balanced.  As the reasonable doubt created by this relative equipoise in the evidence on this dispositive question must be resolved in favor of the appellant, the Board finds that service-connected disability contributed substantially and materially to the Veteran's death.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Entitlement to service connection for the cause of the Veteran's death is therefore warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


